295 F.2d 959
CITIZENS UTILITIES COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
Docket 27168.
United States Court of Appeals Second Circuit.
Argued Oct. 30, 1961.Decided Nov. 2, 1961.

Clifton G. Parker, Morrisville, Vt.  (Milton S. Gould and Arthur S. Friedman, of Gallop, Climenko & Gould, New York City, and Reuben Goldberg, Washington, D.C., of counsel), for petitioner.
Howard E. Wahrenbrock, Solicitor, Federal Power Commission, Washington, D.C.  (Ralph S. Spritzer, Gen. Counsel, Federal Power Commission, Washington, D.C., of counsel), for respondent.
Before CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
Motion of the Federal Power Commission to dismiss the petition for review is granted and petitioner's motion for a stay is denied as moot; all issues now before us were fully decided in Citizens Utilities Co. v. F.P.C., 2 Cir., 279 F.2d 1, and are here res judicata.